
	
		I
		111th CONGRESS
		1st Session
		H. R. 112
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to expand the
		  boundary of the Homestead National Monument of America, in the State of
		  Nebraska, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homestead National Monument of America
			 Boundary Expansion Act.
		2.Boundary
			 adjustment
			(a)In
			 generalThe Secretary of the Interior may acquire by donation or
			 by purchase with donated or appropriated funds, from willing sellers only, the
			 lands or interests in lands as described in subsection (b), as generally
			 depicted on the map titled Homestead National Monument of America
			 Boundary, numbered 368/80,039, and dated April 2007.
			(b)Lands
			 describedThe lands referred to in subsection (a) are—
				(1)the approximately
			 140 acres located south of the Homestead National Monument and owned by the
			 Friends of Homestead; and
				(2)the approximately
			 160 acres known as the Graff Parcel.
				(c)Boundary
			 revisionThe Secretary shall revise the boundary of the Homestead
			 National Monument to reflect the acquisition upon its completion.
			(d)Administration
			 of acquired landsAny lands
			 acquired under this section shall be administered by the Secretary as part of
			 the Homestead National Monument in accordance with applicable laws and
			 regulations.
			
